By the Court, Bronson, J.
As Mellor was not a resident of the county of Delaware, there should have beeiia short, instead of a long attachment. He might have treated" the process as void, and recovered his damages in an action of trespass. But he elected, as I think he had a right to do, to waive the irregularity, and take his remedy on the bond. Having adopted that course, Bowne, who procured the attachment to be issued, was not at liberty to show the irregularity for the" purpose of defeating the action.
Judgment affirmed.